Citation Nr: 0618295	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sexual dysfunction, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for frequent urination, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for skin rashes, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for insomnia and memory 
loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1979, and from December 1990 to April 1991.  The 
veteran's service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  All other claims appealed have been resolved in 
favor of the veteran and only those claims set forth on the 
title page of this decision remain on appeal before the 
Board.

The issues of entitlement to service connection for sexual 
dysfunction and insomnia and memory loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Allergic rhinitis did not begin during active service or 
as a consequence of active service.

3.  The veteran does not have a diagnosed disability 
associated with frequent urination.

4.  The veteran does not have frequent urination considered 
to be a manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.

5.  The veteran does not have a diagnosed skin disability.

6.  The veteran does not have symptoms related to his skin 
considered to be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A disability associated with frequent urination was not 
incurred in or as a consequence of active service, nor is 
such a disability presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  A skin disability was not incurred in or as a consequence 
of active service, nor is such a disability presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2002, and November 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided until April 2006, as this 
requirement was not enunciated until March 2006 in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and of claims associated with service in the Persian Gulf War 
and he cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board even though he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he developed allergic rhinitis as a 
consequence of his service in the Persian Gulf.  He also 
contends that he experiences periodic frequent urination and 
skin eruptions due to exposures in the Persian Gulf.  The 
veteran has not asserted that any of these disorders began 
during service, but that they started at least two years 
after service for no apparent reason other than service in 
the Gulf.

The veteran's service medical records do not reflect 
complaints of allergies and/or allergic rhinitis, frequent 
urination or skin problems.  Upon discharge examinations in 
January 1979 and March 1991, there were no findings of any 
such disabilities.  Post-service treatment records include 
treatment for allergic rhinitis associated with household 
cleaning products, a skin rash that was noted to be ring worm 
in December 2003, and no references to difficulties with 
urination.  The veteran does not have a diagnosed skin 
disorder or disability associated with frequent urination.

Upon examination for the Persian Gulf War registry in 
November 1999, the veteran complained of nasal congestion 
when exposed to detergents or household cleaning agents.  
There was no complaint of frequent urination or skin 
problems.  The veteran underwent VA examination in March 
2000, and denied having any skin problems, rashes or itching, 
and the examination of his skin was negative.  The veteran 
was found to have inflammation of nasal mucosa and diagnosed 
as having allergic rhinitis.  There was no complaint of 
urinary frequency and no diagnosis of a disability related to 
urination problems.  The veteran was again found to have no 
skin disability upon VA examination in September 2002.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Except as provided in paragraph (c) of 38 C.F.R. § 3.317, VA 
shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:  (i) became 
manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of ten percent or more 
not later than December 31, 2006; and, (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  For purposes of 38 C.F.R. Section 
3.317(a)(1), a qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): (A) an undiagnosed illness; 
(B) the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; 
(3) irritable bowel syndrome; or (4) any other illness that 
VA determines; or, (C) any diagnosed illness that VA 
determines in regulations to warrant presumptive service 
connection.  See 38 C.F.R. § 3.317(a).


A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Additionally, for the purposes of 38 C.F.R. 
Section 3.317(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to:  (1) fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

Allergic Rhinitis

Given the evidence as outlined above, the Board finds that 
the veteran was not shown to have allergic rhinitis during 
service or for many years after service.  He first complained 
of nasal congestion upon examination in 1999, approximately 
eight years after his most recent discharge from service, and 
there is nothing in the medical evidence to suggest that an 
allergic reaction to household agents is related to active 
service.  The veteran's statements are even vague and cannot 
be considered to support his claim as he simply states that 
he has had reactions to chemical agents subsequent to service 
that are unexplainable.  Allergic reactions are not 
considered to be results of service on their face and the 
medical evidence does not provide a link between the 
currently diagnosed allergic rhinitis and the veteran's 
periods of active service.  As such, service connection for 
allergic rhinitis is denied.



Frequent Urination

The Board notes that the veteran submitted his application 
for VA compensation benefits in November 1999, and listed a 
number of complaints for which he believed service connection 
was warranted.  Frequent urination was not one of the 
complaints and the veteran has not made a specific claim as 
to a urinary disability.  Because frequent urination was 
mentioned to a VA examiner, the RO considered it to be an 
inferred issue and addressed it in its September 2000 rating 
decision.

Service medical records do not include complaints of frequent 
urination and/or a disability associated with frequent 
urination.  Upon examination for the Persian Gulf registry in 
November 1999, the veteran made no complaint with respect to 
frequent urination.  Upon VA examination in March 2000, he 
related having a good stream, good flow, and no hesitation 
while urinating.  His post-service treatment records do not 
include any diagnosis of a disability associated with 
frequent urination.

Given the evidence as outlined above, the Board finds that 
the veteran does not have disability associated with frequent 
urination for which VA compensation benefits may be awarded.  
Mentioning frequent urination to an examiner at some point 
does not equate to a diagnosis of a disability nor does it 
rise to the level of showing a sign or symptom which may be 
considered as a manifestation of an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  It is 
important to point out that there must be evidence of a 
disease or injury to satisfy the basic compensation statutes.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001).  Therefore, absent medical evidence showing a 
current disability associated with frequent urination, 
service connection must be denied both on a direct basis as 
not being shown during service, and on a presumptive basis as 
not being shown to be a manifestation of an undiagnosed 
illness or unexplained multisymptom illness.



Skin Rashes

The Board again notes that the veteran submitted his 
application for VA compensation benefits in November 1999, 
and listed a number of complaints for which he believed 
service connection was warranted.  A skin disorder was not 
one of the complaints.  The RO, however, considered a history 
of acne in its September 2000 rating decision.

The veteran's service medical records are silent with respect 
to complaints of and/or diagnoses of skin disability.  The 
veteran did not mention having any problems with his skin 
upon Persian Gulf War registry examination in November 1999.  
Upon VA examination in March 2000, the veteran denied having 
any skin problems.  In September 2002, the veteran advised a 
VA examiner that he had occasional skin eruptions and used 
over-the-counter medication with relief.  There was no 
finding of a skin disability or any kind of symptoms that 
were considered manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness.

Based on a thorough review of the record evidence, the Board 
finds that the veteran does not have a skin disability for 
which VA compensation may be awarded.  He did not incur a 
skin disability during service and it is not presumed that 
such a disorder began during service or as a consequence of 
service because there are no current findings of disability.  
Neither a history of acne nor a notation of the veteran 
having ring worm in 2003 suggests a link between periodic 
complaints and active service.  Consequently, service 
connection for a skin disability is denied both on a direct 
basis as not being shown during service, and on a presumptive 
basis as not being shown to be a manifestation of an 
undiagnosed illness or an unexplained multisymptom illness.




ORDER

Service connection for allergic rhinitis is denied.

Service connection for frequent urination, to include as due 
to undiagnosed illness, is denied.

Service connection for a skin disability, to include as due 
to undiagnosed illness, is denied.


REMAND

The evidence of record shows that the veteran complained of 
insomnia and memory loss upon examination in November 1999, 
and he complained of poor erectile function and poor memory 
upon examination in March 2000.  He has continued to complain 
of these symptoms since that time and there is some 
suggestion in the record that the complaints are associated 
with a diagnosed depressive disorder.  Upon VA psychiatric 
examination in November 2002, however, the examiner 
specifically noted that the symptoms had not improved when 
the veteran's mood improved.  Consequently, the examiner 
opined that the psychiatric disorder did not cause all of the 
symptoms.

The evidence as presented suggests that the causation of the 
veteran's complaints may be an undiagnosed illness.  The 
Board notes that the veteran is currently service connected 
for several other symptoms due to undiagnosed illness and 
finds that the etiology of his sexual dysfunction, insomnia 
and memory loss must be further explored in order to properly 
evaluate his claims.  Specifically, the Board finds that VA 
has a duty under 38 C.F.R. § 3.159(c)(4) to have a medical 
professional consider and evaluate the etiology of the 
veteran's symptoms.  As such, this matter must be remanded 
for further development of the medical record.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for all 
appropriate examinations to determine the 
nature and etiology of his complaints of 
sexual dysfunction, insomnia and memory 
loss.  The examiner(s) should be provided 
with the veteran's claims folder and 
instructed to review all pertinent 
medical evidence.  The examiner(s) should 
specifically comment on the November 2002 
VA examiner's finding that symptoms were 
not caused by the diagnosed psychiatric 
disorder.  The examiner(s) should render 
all appropriate diagnoses and state 
whether any diagnosed disability and/or 
unexplained complaint (a) had its origin 
during service, (b) is as likely as not a 
manifestation of an undiagnosed illness, 
and/or (c) is as likely as not a 
manifestation of an unexplained chronic 
multisymptom illness.  All opinions 
expressed must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


